DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. (US Patent Application Publication 2020/0187144; hereinafter Ying).
Regarding claim 1 Ying discloses a method for implementing network connection, applied to a base station, the method comprising:
(paragraphs 0157-0158, 0162, 0317; the, in an inactive state, sends a connection resume request to a base station);
detecting, according to the connection resume request message, that at least one rejection cause of rejecting connection resumption is met (paragraphs 0167-0174; wherein the base stations determine that the UE has moved to a non-allowed area, i.e. a cause of rejection being met); and
sending a connection resume reject message to the UE, wherein the connection resume reject message carries a cause value indicating the at least one rejection cause (paragraphs 0175, 0323; wherein the base station sends a reject message to the UE (see in paragraph 0201 that the message is relayed to the UE from a source station via the target base station), the reject message comprising a reject cause).
Regarding claim 2 Ying discloses the method of claim 1, wherein the at least one rejection cause comprises at least one of a first rejection cause, a second rejection cause, a third rejection cause, or a fourth rejection cause (paragraphs 0167-0174; wherein the base stations determine that the UE has moved to a non-allowed area),
the first rejection cause represents a failure in integrity check on the connection resume request message, the second rejection cause represents that a Radio Access Network based Notification Area (RNA) that the UE requests to access prohibits access by the UE (paragraphs 0095, 0167-0174; non-allowed area based on TAL and TAI on the TA; note that only one of the causes is required for the claim to be met due to the “comprises at least one of” language), the third rejection cause represents a network 
Regarding claim 3 Ying discloses the method of claim 2, wherein the connection resume reject message further comprises a UE state indicated by the base station, the UE state being one of an idle state or an inactive state (paragraphs 0157-0158; inactive state).
Regarding claim 4 Ying discloses the method of claim 2, wherein the connection resume reject message further comprises at least one of a wait time indicated by the base station, a setting of a lowest reselection priority indicated by the base station, a priority of reselecting a respective frequency indicated by the base station, a redirection frequency indicated by the base station, a redirection cell indicated by the base station, or RNA information indicated by the base station (paragraphs 0203-0207; new RNA; note that the claim language only requires one of the options to be met),
the wait time is a time elapse before the UE resends the connection resume request message to the base station, the setting comprises setting the lowest reselection priority for reselecting a frequency or standard of a cell where the UE is camping, or not setting the lowest reselection priority for reselecting a frequency or standard of a cell where the UE is camping, the respective frequency is a distinct frequency configured for the UE by the base station, the redirection frequency is a frequency to which the UE is to be redirected, the redirection cell is a cell covered by the frequency to which the UE is to be redirected, and the RNA information comprises a cell or area indicated by the base station (paragraphs 0095, 0203-0207).
Regarding claim 5 Ying discloses a method for implementing network connection, applied to user equipment (UE), the method comprising:
sending a connection resume request message to a base station (paragraphs 0157-0158, 0162, 0317; the, in an inactive state, sends a connection resume request to a base station);
receiving a connection resume reject message sent by the base station, wherein the connection resume reject message carries a cause value indicating a rejection cause that causes the base station to reject the connection resume request message (paragraphs 0167-0175; wherein the base stations determine that the UE has moved to a non-allowed area, i.e. a cause of rejection); and
performing a processing operation corresponding to the connection resume reject message (paragraphs 0176-0177; UE switches states).
Regarding claim 6 Ying discloses the method of claim 5, wherein the at least one rejection cause comprises at least one of a first rejection cause, a second rejection cause, a third rejection cause, or a fourth rejection cause (paragraphs 0167-0174; wherein the base stations determine that the UE has moved to a non-allowed area),
the first rejection cause represents a failure in integrity check on the connection resume request message, the second rejection cause represents that a Radio Access Network based Notification Area (RNA) that the UE requests to access prohibits access by the UE (paragraphs 0095, 0167-0174; non-allowed area based on TAL and TAI on the TA; note that only one of the causes is required for the claim to be met due to the “comprises at least one of” language), the third rejection cause represents a network 
Regarding claim 7 Ying discloses the method of claim 6, wherein the connection resume reject message further comprises a UE state indicated by the base station, the UE state being one of an idle state or an inactive state (paragraphs 0157-0158; inactive state), and the performing a processing operation corresponding to the connection resume reject message comprises: adjusting a current state of the UE to be the UE state indicated by the base station (paragraphs 0176-0177; UE switches states).
Regarding claim 8 Ying discloses the method of claim 6, wherein the rejection cause comprises at least one of the first rejection cause or the fourth rejection cause (paragraphs 0031, 0170-0171; failure to receive UE context), and the performing a processing operation corresponding to the connection resume reject message comprises: adjusting a current state of the UE to be an idle state (paragraphs 0176-0177; UE switches states).
Regarding claim 9 Ying discloses the method of claim 7, wherein the connection resume reject message further comprises RNA information indicated by the base station, the RNA information comprising a cell or area indicated by the base station (paragraphs 0203-0207; new RNA), and the performing a processing operation corresponding to the connection resume reject message comprises: saving the RNA information, and excluding the cell or area indicated by the base station from cell reselection (paragraphs 0207-0209; the new RNA excludes the previous area where the UE moved from).
Regarding claim 12 Ying discloses the method of claim 7, wherein the performing a processing operation corresponding to the connection resume reject (paragraphs 0176-0184; wherein the notification is sent to an AMF, an access and mobility function, which is a NAS procedure).
Regarding claim 13 Ying discloses a base station (fig. 2), comprising:
a processor (fig. 2, processor 2001); and
a memory storing instructions executable by the processor (fig. 2, memory 2002), wherein the processor is configured to perform the method of claim 1 (paragraph 0091).
Regarding claim 14 Ying discloses user equipment (UE) (fig. 2), comprising:
a processor (fig. 2, processor 1001); and
a memory storing instructions executable by the processor (fig. 2, memory 1002), wherein the processor is configured to:
send a connection resume request message to a base station (paragraphs 0157-0158, 0162, 0317; the, in an inactive state, sends a connection resume request to a base station);
receive a connection resume reject message sent by the base station, wherein the connection resume reject message carries a cause value indicating a rejection cause that causes the base station to reject the connection resume request message (paragraphs 0167-0175; wherein the base stations determine that the UE has moved to a non-allowed area, i.e. a cause of rejection); and
perform a processing operation corresponding to the connection resume reject message (paragraphs 0176-0177; UE switches states).
Regarding claim 15 Ying discloses the UE of claim 14, wherein the at least one rejection cause comprises at least one of a first rejection cause, a second rejection cause, a third rejection cause, or a fourth rejection cause (paragraphs 0167-0174; wherein the base stations determine that the UE has moved to a non-allowed area),
the first rejection cause represents a failure in integrity check on the connection resume request message, the second rejection cause represents that a Radio Access Network based Notification Area (RNA) that the UE requests to access prohibits access by the UE (paragraphs 0095, 0167-0174; non-allowed area based on TAL and TAI on the TA; note that only one of the causes is required for the claim to be met due to the “comprises at least one of” language), the third rejection cause represents a network overload, and the fourth rejection cause represents a failure to acquire a UE context and the network overload.
Regarding claim 16 Ying discloses the UE of claim 15, wherein the connection resume reject message further comprises a UE state indicated by the base station, the UE state being one of an idle state or an inactive state (paragraphs 0157-0158; inactive state), and the processor is further configured to adjust a current state of the UE to be the UE state indicated by the base station (paragraphs 0176-0177; UE switches states).
Regarding claim 17 Ying discloses the UE of claim 15, wherein the rejection cause comprises at least one of the first rejection cause or the fourth rejection cause (paragraphs 0031, 0170-0171; failure to receive UE context), and the processor is further configured to adjust a current state of the UE to be an idle state (paragraphs 0176-0177; UE switches states).
Regarding claim 18 Ying discloses the UE of claim 16, wherein the connection resume reject message further comprises RNA information indicated by the base station, the RNA information comprising a cell or area indicated by the base station (paragraphs 0203-0207; new RNA), and the processor is further configured to save the RNA information, and exclude the cell or area indicated by the base station from cell reselection (paragraphs 0207-0209; the new RNA excludes the previous area where the UE moved from).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Zhang et al. (US Patent Application Publication 2020/0029206; hereinafter Zhang).
Regarding claim 10 Ying discloses the method of claim 7. Ying does not explicitly disclose, but Zhang in the same field of endeavor, discloses wherein the connection resume reject message further comprises a wait time indicated by the base (paragraphs 0024, 0028, 0044-0048; wherein a context timer is set, and upon a rejection, the timer value is used for retransmission). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ying with the teachings of Zhang, in order to achieve better power-saving (Zhang: paragraph 0003).
Regarding claim 11 Ying discloses the method of claim 5. Ying does not explicitly disclose, but Zhang in the same field of endeavor, discloses wherein the performing a processing operation corresponding to the connection resume reject message comprises: in response to at least one of a failure in integrity check on the connection resume reject message or a failure to decrypt the connection resume reject message, deleting the connection resume reject message, and maintaining an inactive state as a current state of the UE (paragraphs 0041-0048; wherein, upon a cell move, integrity check may fail, and the UE may be indicated to remain inactive as a way to manage the error). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ying with the teachings of Zhang, in order to achieve better power-saving (Zhang: paragraph 0003).
Regarding claim 19 Ying discloses the UE of claim 16. Ying does not explicitly disclose, but Zhang in the same field of endeavor, discloses wherein the connection (paragraphs 0024, 0028, 0044-0048; wherein a context timer is set, and upon a rejection, the timer value is used for retransmission). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ying with the teachings of Zhang, in order to achieve better power-saving (Zhang: paragraph 0003).
Regarding claim 20 Ying discloses the UE of claim 17. Ying does not explicitly disclose, but Zhang in the same field of endeavor, discloses wherein the processor is further configured to, in response to at least one of a failure in integrity check on the connection resume reject message or a failure to decrypt the connection resume reject message, delete the connection resume reject message, and maintain an inactive state as a current state of the UE (paragraphs 0041-0048; wherein, upon a cell move, integrity check may fail, and the UE may be indicated to remain inactive as a way to manage the error). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ying with the teachings of Zhang, in order to achieve better power-saving (Zhang: paragraph 0003).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0320485 to Kim et a. – that discloses a method may comprise the steps of: acquiring, by an access stratum (AS) layer of a wireless device, at least one of the value and indication of an RRC establishment cause field from a non-access stratum (NAS) layer which requests transmission of an NAS signaling request message; transmitting, to a base station, an RRC connection request message including the at least one of the value and indication of the RRC establishment cause field; and when the at least one of the value and indication of the RRC establishment cause field is set to a value.
USPGPUB 2019/0246318 to Kim et al. – that discloses an RRC layer configures the UE according to an RRC Connection Resume procedure based on stored UE AS context and an RRC configuration received from the E-UTRAN. The RRC Connection Resume procedure activates security again and reestablishes an SRB(s) and a DRB(s). The resume request of the RRC connection includes a resume identifier (resumeIdentity).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        
/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466